Citation Nr: 0529232	
Decision Date: 11/01/05    Archive Date: 11/14/05

DOCKET NO.  04-00 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a back disorder 
and, if so, whether service connection is now warranted.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1993 to 
November 1999.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision issued by 
the Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which declined to reopen 
the claim for service connection on the basis that the 
evidence submitted was not new and material.

As addressed in the decision below, the appeal to reopen the 
claim for service connection for back disorder is granted.  
However, as further evidentiary development is warranted, the 
reopened claim is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed August 2001 RO rating decision denied the 
claim for service connection for a back disorder on the basis 
that there was no competent evidence of a current disability.

2.  Additional evidence submitted since August 2001, on the 
issue of service connection for a back disorder, is new and 
material as it includes lay and medical evidence suggesting 
the presence of a chronic disability of the lumbar spine that 
has demonstrated recurrent symptoms since service.


CONCLUSIONS OF LAW

1.  The RO's August 2001 decision denying service connection 
for a back disorder is final.  38 U.S.C.A. § 7105(b)(1), (c) 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) 
(2000).

2.  The evidence added to the record subsequent to the RO's 
August 2001 rating decision denying service connection for a 
back disorder is new and material; the claim is reopened.  
38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notice requirements.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received by VA on or after 
November 9, 2000, as well as any claim not decided as of that 
date.  They are codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2005).

Without deciding whether VCAA notice and evidentiary 
development requirements have been satisfied in this case on 
the issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a back disorder, it is the Board's conclusion 
that VCAA does not preclude the Board from now adjudicating 
the question of whether the claim is reopened.  This is so 
because the Board is taking action favorable to the veteran 
by reopening the claim and granting the claim only to this 
extent, which, at this point, poses no risk of prejudice to 
the veteran.  See generally Bernard v. Brown, 4 Vet. App. 384 
(1993).

The veteran seeks to establish service connection for a back 
disorder.  The RO declined to reopen the claim and continues 
the denial of a previous final decision.  The Board has an 
obligation to make an independent determination of its 
jurisdiction regardless of findings or actions by the RO.  
Rowell v. Principi, 4 Vet. App. 9, 15 (1993); Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 
1996).  

An RO decision issued by the Atlanta, Georgia, RO in August 
2001 denied the claim for service connection for back 
disability on the basis that the evidence did not show a 
permanent residual or chronic disability that was caused by 
service.  The RO notified the veteran of this decision by 
letter dated August 19, 2001, but the veteran did not file a 
timely appeal.  See 38 U.S.C.A. § 7105(b)(1) (West 1991); 
38 C.F.R. § 20.302(a) (2001) (a Notice of Disagreement (NOD) 
shall be filed with the agency of original jurisdiction 
within 1-year from the date that the agency mails notice of 
the determination).  An unappealed determination of the 
agency of original jurisdiction is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a) (2005).

The veteran filed a claim to reopen in January 2003, and this 
appeal ensues from the RO's May 2003 rating decision 
continuing the previous denial of service connection for back 
disability.  As a general rule, once a claim has been 
disallowed, that claim shall not thereafter be reopened and 
allowed based solely upon the same factual basis.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).  
However, if the claimant can thereafter present new and 
material evidence, then the claim shall be reopened and the 
former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a) (2005); see 
also 66 Fed. Reg. 45620 (August 29, 2001).  Material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  Id.  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
decision of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  
Evidence is presumed credible for the purposes of reopening 
unless it is inherently false or untrue.  Duran v. Brown, 7 
Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The evidence relied upon in reopening the 
claim must be both new and material.  Smith v. West, 12 Vet. 
App. 312 (1999).

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime service.  38 U.S.C.A. § 1110 (West 
2002).  

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board shall consider all information and 
lay and medical evidence of record.  38 U.S.C. § 5107(b) 
(West 2002).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  Id.  The benefit of 
the doubt rule, however, does not apply to a new and material 
evidence analysis.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a),
as follows: 

(1)  Competent medical evidence means evidence 
provided by a person who is qualified through 
education, training, or experience to offer 
medical diagnoses, statements, or opinions.  
Competent medical evidence may also mean 
statements conveying sound medical principles 
found in medical treatises.  It would also include 
statements contained in authoritative writings 
such as medical and scientific articles and 
research reports or analyses.

(2)  Competent lay evidence means any evidence not 
requiring that the proponent have specialized 
education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys 
matters that can be observed and described by a 
lay person.

Evidence before the RO in August 2001 included service 
medical records that 
showed a diagnosis of sacroiliac joint strain in June 1995 
and a diagnosis of lower back strain in September 1998.  A 
separation examination conducted in September 1999 reflects 
the veteran's self-reported history of "recurrent back pain 
or any back injury."  However, physical examination 
indicated a normal clinical evaluation of the spine.  Post-
service records included a VA examination conducted on July 
18, 2000, which diagnosed the veteran with chronic lumbar 
pain with normal exam.  The evidence of record, however, did 
not include a competent medical opinion concerning whether 
the veteran manifested any current disability of the back 
that was proximately due to an injury in service.

Evidence of record since the RO's 2001 decision concerning 
the veteran's back problems includes additional VA medical 
records not of record in 2001, which are thus considered new.  
These records reflect the veteran's continued complaint of 
chronic lumbar spine pain with a magnetic resonance imaging 
(MRI) scan, performed in August 2003, demonstrating minor 
disc bulges at L3-L4 and L4-L5.  This lay and medical 
evidence suggests the presence of chronic disability of the 
lumbar spine that cures the previous evidentiary defect at 
the time of the RO's August 2001 decision.  Given the 
veteran's documented report of recurrent back pain on 
separation and his report of recurrent and persistent 
symptoms thereafter, the Board finds that the new and 
material evidence also raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).  
Having found that new and material evidence has been 
presented since the last final denial of the claim, the claim 
of entitlement to service connection for a back disorder is 
reopened for review of the claim on the merits.

For the reasons cited in the remand discussion below, the 
Board is of the opinion that further development of the claim 
is necessary.


ORDER

The claim for service connection for a back disorder is 
reopened.  To this extent only, the appeal is granted.


REMAND

The veteran claims that he manifests chronic disability of 
the lumbar spine as causally related to in-service injuries 
in June 1995 and September 1998 resulting in impressions of 
sacroiliac joint strain and minor lower back strain, 
respectively.  He reported persistent symptoms of back pain 
at the time of his discharge examination and his initial VA 
examination in July 2000.  His July 2000 VA examination 
offered an ambiguous diagnosis of "chronic lumbar pain with 
normal exam."  An October 2003 VA clinic record related the 
chronic lumbar pain as possibly related to the disc bulging 
at L3-L4 and L4-L5 detected by MRI examination in August 
2003.  The Board is of the opinion that medical examination 
and opinion is necessary to decide the question as to whether 
the documented evidence of persistent or recurrent symptoms 
of lumbar spine pain since service is indicative of a chronic 
disability incurred during active service.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  See generally Duenas v. Principi, 18 
Vet. App. 512, 516 (2004).

The veteran is hereby notified that it is his responsibility 
to report for the examination, if scheduled, and to cooperate 
in the development of the case.  The consequences of a 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2005).

This claim is REMANDED to the RO via the AMC in Washington, 
D.C., for the following actions, after which a de novo review 
should be conducted by the RO:

1.  Obtain the veteran's VA clinic records since 
October 2003.

2.  Schedule the veteran for a VA C&P examination 
to determine the current diagnosis or diagnoses 
of any current back disability and whether any 
current back disability is related to the 
veteran's active military service.  Any 
diagnostic tests deemed appropriate by the 
examiner should be conducted.  For each 
diagnosis, the examiner should indicate whether 
such disease or disorder is more likely than not 
(probability greater than 50 percent), at least 
as likely as not (probability of 50 percent), or 
less likely than not (probability less than 50 
percent) etiologically related to the veteran's 
in-service back injuries.  

The examiner should review the veteran's claims 
folder, which should include a copy of this remand 
order, before issuing the written report requested 
herein.  If it is not possible to opine as 
requested herein without conjecture or 
speculation, then the examiner should so state and 
explain the rationale or bases therefore.  The 
resulting examination report should be associated 
with the veteran's claims folder.

3.  Following completion of the foregoing, review 
the claims folder and readjudicate the claim.  If 
the decision is adverse to the veteran, then issue 
an updated Supplemental Statement of the Case and 
give the veteran and his representative an 
appropriate amount of time to respond to it.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, by may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


